Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                     Examiner’s Note
     The following rejection is made over the claims in view of Den Brinker.  Den Brinker is filed before the instant application. While  the specification references the provisional application and  discusses  the combination of  R, G and B component signals of the forehead obtained in the same time, there is no discussion of statistics comprising,  amplitude, variability, skew or SNR. Furthermore, there is no discussion in the provisional application that teaches or suggests a weight is determined based on the statistic and adding a running average value.  There is insufficient support in the provisional application for calculating a statistic of the combined signal wherein the statistic is an amplitude, variability, skew or SNR.  Paragraphs 53 and 61  does however address combining color signals. Moreover, the provision application does not discuss determining a weight for the vital sign, the weight being based on the statistic and adding the vital sign to a running average as claimed. 
    The specification of the present application supports the claimed limitation at paragraphs 84 and 85. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1-3, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Den Brinker (2019/0050985).
     With respect to claim 1, Den Brinker teaches a video based method which could be used to measure a patients vital sign (para. 2, para. 13, para. 36, lines 8-10 and para. 115), comprising:
 receiving  a video signal of a certain field of view (ROI- region of interest, see para. 15, para. 33, lines 14)  via an imaging unit 18 described at para. 23 and 72 with regard to two or more color signals (R, G, B signals, see para. 72, lines 1-3 and lines 16-21). The colored signals having shared frequencies (from Fast Fourier Trans.) from among  outband sub-signals inband sub-signals.
     Den Brinker teaches identifying  frequency content via analysis unit, described at paras. 41 and 42 within the first 10 lines, regarding amplitude information, see para. 38, lines 1-5.
     Den Brinker teaches  the outband and inband sub-signals  are combined to the analyzing unit, described at para. 39, lines 1-10.  The respective signals are then sorted out.  In the alternative, Den Brinker teaches an extraction unit (see paras. 52 and 53), in 
     Den Brinker teaches a statistic generator 140 which calculates  an amplitude, see para. 38, lines 1-4 and signal to noise ratio, see para.
30  and para. 44, last 4 lines.

     With respect to claim 2, paragraphs 53 and 54 address taking  the average of pixel values from RGB color values that are time varying (para. 52, line 4).

     With respect to claim 3,  the vital sign may be directed to a heart rate, (see para. 2, line 1, para. 36, lines 10-11.

     With respect to claim 4, Den Brinker teaches obtaining frequency peaks, see para. 47 and selecting a frequency (wavelength) that could be a median frequency, see para. 53, lines 1-10.   Den Brinker teaches updating a running average by selecting a different pixel within a group so that the running average is selecting with a new pixel. See para. 53, lines 1-7.

     With respect to claim 5, Den Brinker teaches  the use of weights  to the combined RGB signals, see para. 53, lines 9 and 15.



     With respect to claim 7, Den Brinker teaches extracting from video signals of pulsatile regions and non-pulsatile regions, see para. 51, lines 6-14, para. 56 and paragraph 57, lines 6-8. The signals are time varying signals, see para. 33 beginning at line 6, regarding color signals, two or more color signals (R, G, B signals, see para. 72, lines 1-3 and lines 16-21).

     With respect to claim 8, Den Brinker teaches  a video method of measuring a patient’s vital signs, comprising: an imaging unit 18 for generating  video signals from the camera unit; described at para. 23 and 72 with regard to two or more color signals (R, G, B signals, see para. 72, lines 1-3 and lines 16-21). Den Brinker teaches  Den Brinker teaches a video based method which could be used to measure a patients vital sign (para. 2, para. 13, para. 36, lines 8-10 and para. 115), comprising:
 receiving  a video signal of a certain field of view (ROI- region of interest, see para. 15, para. 33, lines 14)  via an imaging unit 18 described at para. 23 and 72 with regard to two or more color signals (R, G, B signals, see para. 72, lines 1-3 and lines 16-21). The colored signals having shared frequencies (from Fast Fourier Trans.) from among  outband sub-signals inband sub-signals. Den Brinker teaches  extracting via an 
Den Brinker teaches measuring a first  vital sign,  such as an image of a skin portion of the patient, for example, checking a pulse and determining accurate blood pressure, (see  para. 52, last two lines and para. 53 -entire). Den Brinker teaches measuring a second region which is a skin area where respiration or volumetric changes of the skin cannot be detected (outband region  and inband sub-signals, see para. 39, lines 1-10).
Den Brinker teaches  time varying images, (para. 36, lines 1-10) wherein any region of the skin, including respiration areas and non-respiration areas (para. 78, last 10 lines) are classified (measured), para. 78, lines 24-31.

     With respect to claim 9, Den Brinker teaches a first modulation at a first wavelength and a second modulation or a second wavelength, wherein the first and second wavelengths correspond to different ranges for different skin ROI, as set forth at para. 74, lines 5-11.


Den Brinker teaches measuring the heart rate as a  vital sign, (see para. 2, line 1, para. 36, lines 10-11). 

    With respect to claim 11, Den Brinker teaches an interface 20, see para. 75 for displaying vital signals regarding multiple regions.

    With respect to claim 12, Den Brinker teaches  an amplitude value which is above zero (real number) or at least the amplitude of the noise signal, see paragraph 38,  lines 1-14.

     With respect to claim 13, Den Brinker teaches extracting red, green and blue image components. Den Brinker teaches receiving  a video signal of a certain field of view (ROI- region of interest, see para. 15, para. 33, lines 14)  via an imaging unit 18 described at para. 23 and 72 with regard to two or more color signals (R, G, B signals, see para. 72, lines 1-3 and lines 16-21).

     With respect to claim 19, Den Brinker teaches a video based method for measuring a patient’s vital signs, comprising: a camera 18 for receiving video signals as claimed, (see para. 54, line 8 or para. 73, lines 1-6) having a field of view (ROI, see , see para. 15, para. 33, lines 14).


 Den Brinker teaches  the outband and inband sub-signals  are combined to the analyzing unit, described at para. 39, lines 1-10.  The respective signals are then sorted out.  In the alternative, Den Brinker teaches an extraction unit (see paras. 52 and 53), in which averaging of the combined signals is determined to increase the signal to noise ration when determining  the weight (weighted average – para. 53, lines 8-10)  of a vital sign, such as checking a pulse and determining accurate blood pressure, (see  para. 52, last two lines and para. 53 -entire).
     Den Brinker teaches selecting two or more non-adjacent regions. For example, Den Brinker teaches extracting from video signals of pulsatile regions and non-pulsatile regions, see para. 51, lines 6-14, para. 56 and paragraph 57, lines 6-8. The signals are time varying signals, see para. 33 beginning at line 6, regarding color signals, two or more color signals (R, G, B signals, see para. 72, lines 1-3 and lines 16-21). Den Brinker also teaches wherein the other regions could consist of but are not limited to  the cheek, chest, forehead and arms (skin regions – see paragraphs 56 and 57). Den Brinker teaches satisfying a certain SNR, see para.
30  and para. 44, last 4 lines.
Den Brinker teaches  an analyzing unit, described at para. 39, lines 1-10 wherein  outband and inband sub-signals  are combined to the analyzing unit, described.  The respective signals are then sorted out.  In the alternative, Den Brinker teaches an extraction unit (see paras. 52 and 53), in which averaging of the combined signals is 
Den Brinker teaches a control unit 36 for making measurements as claimed and interface 20 for displaying the result of the vital sign, see para. 75.

     With respect to claim 20, Den Brinker teaches removal of noise amplitude signals while in the frequency domain. These signals may have resulted from the patient making random movements which are not part of the respiratory function. See para. 38.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 14 -18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Den Brinker in view of Hubert (20170095217).
   With respect to claim 14, Den Brinker teaches a camera based method for measuring a patient’s vital signs comprising:
receiving a video image signal from imaging unit (camera) 18  (see para. 54, line 8 or para. 73, lines 1-6) having a field of view (ROI, see , see para. 15, para. 33, lines 14); 
    What is not shown by Den Brinker is the triggering of an alarm based on display numbers as claimed. 

     Hubert teaches a display 10 which causes an alarm to generated when a measured vital sign  reaches a threshold limit (see para. 21).  The user is able to disarm or turn off the alarm and receive an adjustment  of the limit with explanation as to the cause and severity of the alarm.
     Since Den Brinker and Hubert are both directed to the art of measuring vital signs with displays, the purpose of using an alarm so that a certain vital sign is detected, would have been recognized by Den Brinker as set forth by Hubert. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to  add an interface  to the camera based method with an alarm system such that when certain vital signs are detected, an indication is provided to the user, which is well known in the art, as shown by Hubert. 

     With respect to claim 15, Den Brinker teaches measuring multiple vitals signs from different regions  using FFT as modulation wherein the shared frequencies are for the 

     With respect to claim 16, Den Brinker teaches  the vital sign may be directed to a heart rate, see para. 2, line 1, para. 36, lines 10-11.  The vital sign may be directed to respiratory actions, see  the bottom of para. 72 and para. 117 (entirety).

     With respect to claim 17,  cameras 18 and 22 can be directed to other areas of the body such as the chest, face or arms or any other place where skin is detectable, see paragraphs 56, 57 and 74.

     With respect to claim 18, Den Brinker teaches all of the subject matter upon which the claim depends except for the use of the system level alarm.
This limitation is met by Hubert which teaches setting limits for which the alarm is sounded. This allows the user to identify that the alarm has been set and the reasons for setting of the alarm. The motivation for the rejection is the same as that to claim 14 above. 

     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664